Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 February 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 7
My Best friend
St Petersburg 1 Febry. 1815

The confusion around me and the perpetual interruptions render it almost impossible for me to write a word I shall therefore only say that and Charles I are well and that I cannot see the day on which I shall leave St Petersburg as every thing appears to go wrong—
As you are in France I have thought it best to sell every thing that I can sell as the frigate to America from will cost almost as much as the things are worth—You have given me no positive directions therefore if I do wrong it is unintentional Mon Ami, I am so afraid of cold looks I am so incapable of business that I fear every thing I do—
Adieu God Bless you remember that in all my distresses I look to your affection as my reward—ever yours
L C A.